IN THE
                        TENTH COURT OF APPEALS



                               No. 10-14-00029-CR

                      IN RE FELMON LAKEITH LAURY


                               Original Proceeding



                         MEMORANDUM OPINION


      Relator’s Application for Writ of Mandamus is denied.




                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Application denied
Opinion delivered and filed February 20, 2014
Do not publish
[OT06]